Citation Nr: 1019758	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  97-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO continued previous final denials of service connection for 
a psychiatric disorder.  

In a September 2005, the Board issued a decision on the 
merits denying the Veteran's appeal with regard to a service 
connection for a psychiatric disorder.  In December 2006, the 
Veterans Court granted a joint motion of the Veteran and the 
Secretary of Veterans' Affairs (the Parties), vacated the 
September 2005 Board decision, and remanded the matter to the 
Board for compliance with the instructions in the joint 
motion.  

In July 2007, the Board remanded the matter to the RO for 
additional development.  The matter has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.  

2.  The Veteran experienced combat stressors during his 
active duty.  

3.  The Veteran has been diagnosed with post traumatic stress 
disorder (PTSD) resulting from his inservice combat 
stressors.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have been met.  38 U.S.C.A. § 1110, 1154(b), 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.304 
(2009)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the Veteran's March 1995 claim he stated that he was 
seeking service connection for a nervous condition.  In 
general, a layperson, such as the Veteran, is not competent 
to diagnose a mental condition but is competent to identify 
and explain symptoms.  See Clemons v. Shinseki, 23 Vet. App. 
1,5 (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran's claim for 
service connection for a nervous condition is a claim for 
service connection for any psychiatric disability.  

Of record are several diagnoses of psychiatric disease 
suffered by the Veteran.  These include anxiety neurosis 
(1971), schizophrenia (1979), and post traumatic stress 
disorder, or PTSD, (2009).  In the instant decision the Board 
determines that service connection is warranted for 
disability resulting from the Veteran's diagnosed PTSD.  

Establishing service connection for PTSD, requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The evidence required to establish the occurrence of an 
inservice stressor depends upon whether the Veteran engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Whether 
the veteran engaged in combat with the enemy is determined 
through the receipt of certain recognized military citations 
or other supportive evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The Veteran separation report of medical examination, dated 
in July 1970, indicates that he had service with the 75th 
Infantry (Rangers).  A DD214 is of record showing that the 
Veteran was awarded the Combat Infantry Badge (CIB) and that 
he had 7 months and 17 days of active service in Vietnam 
between October 1968 and October 1970.  The CIB is indicative 
of combat with the enemy and therefore, the Veteran's own 
account, if consistent with his service, is sufficient 
verification of an inservice stressor.  

There is a good deal of relevant evidence of record.  The 
Board will discuss the evidence favorable to the Veteran and 
the more important negative evidence.  The evidence not 
discusses is well represented by what is discussed.  

Of record is an undated form "89" report of medical history 
in which the Veteran marked a selection indicating that he 
either then had or had previously had nervous trouble.  This 
was endorsed at some time prior to March 16, 1970 as shown by 
a health record note that states that the records were 
reviewed regarding a security clearance and the nervous 
problem checked on the form 89 was related to stomach 
trouble.  

Although there is an explanation of the medical history form 
endorsement, that explanation is vague; i.e., it is 
impossible for anyone to determine from that note whether the 
nervous problem resulted from stomach trouble or stomach 
trouble resulted from a nervous problem.  There are competing 
medical opinions of record; a fact which reinforces the 
Board's view that it is impossible to determine what that 
report meant.  

VA first received a claim for service connection for 
"nervous" in February 1971, some four months after 
separation from service.  A VA examiner diagnosed anxiety 
reaction with depressive features.  The examination report 
includes the Veteran's report that he felt different than he 
did before he went into military service.  He mentioned 
nightmares and had an anxious depressive general mood.  The 
report does not indicate the content of the Veteran's 
nightmares.  

Treatment records form 1978 include diagnoses of anxiety 
neurosis (January 1978) and depressive neurosis borderline 
case (December 1978).  A 1978 VA examination included a 
diagnosis of anxiety neurosis with depressive features.  In 
1980, the Veteran underwent another VA psychiatric 
examination.  Mental status report included that the Veteran 
informed the examiner that he could not stand in front of a 
display at a butcher shop.  After documenting all of the 
Veteran's symptoms the examiner diagnosed schizophrenia.  

In 1982, the Veteran again underwent a VA psychiatric 
examination.  He reported that the Falkland dispute had 
"reverberated" war thoughts and dreams.  The examiner 
diagnosed schizophrenia and hyperthyroidism.  

"R.R.S.", M.D. provided a report of a psychiatric 
evaluation conducted in December 1987.  This report includes 
that the Veteran had auditory hallucinations described as "I 
hear the voices and screams of dead friend" and nightmares 
described as "I dream about my friends that were killed next 
to me in Vietnam."  He also reported that when he goes to 
the supermarket "I stab meat that I see and it reminds me of 
the destroyed brains that I saw in Vietnam."  Dr. R.R.S. 
diagnosed PTSD with psychotic traits.  

Once again, in January 1999, the Veteran underwent VA 
examination.  He reported, among other symptoms, that at five 
o'clock in the afternoon he feels like going into a mission 
where he will be ambushed.  The examiner diagnosed 
generalized anxiety disorder.  In December 2001 a private 
psychiatrist, "A.R.D.", M.D., provided a report which 
included a diagnosis of schizophrenia.  Included in that 
report is that the Veteran had reported nightmares about 
Vietnam, and that he would go into a state of panic when 
planes flew overhead, which brought back memories of Vietnam.  

In December 2002 VA psychiatric examination report, the 
examiner diagnosed schizophrenic disorder and borderline 
personality characteristics.  She stated that the symptoms 
described in 1971 complied with a diagnosis of anxiety 
reaction, that his symptoms recorded 1978 and 1979 were 
compatible with a neurosis and could very well be related to 
hyperthyroidism.  In December 2004, that examiner provided an 
additional opinion stating that the Veteran's symptoms in 
1979 were compatible with hyperthyroidism.  

In a February 2003 letter, "J.L.V.F.", M.D. stated that the 
Veteran suffered from paranoid schizophrenia.  

In an October 2007 letter, a psychiatrist, "I.A.B.", M.D. 
stated that she began evaluating the Veteran in January 2007 
and provided a diagnosis of PTSD.  

Clear from this evidence is that the Veteran has suffered 
from psychiatric symptoms since at least not long after his 
separation from active service and possibly during his active 
service.  Also clear is that there have been a large number 
of diagnoses.  The Veteran was diagnosed with PTSD by 
psychiatrists in 1987 and 2007.  That the individuals were 
psychiatrists is sufficient for the Board, given all of the 
evidence of record, to rest assured that the diagnoses were 
in accordance with the DSM IV.  Moreover, Dr. R.R.S.'s 1987 
evaluation report is detailed enough for the Board to 
conclude that the stressors giving rise to the Veteran's PTSD 
were those experienced during his combat service in Vietnam, 
such as his description of seeing brains during such service.  
His reports are consistent with his combat service and 
therefore no additional verification of inservice stressors 
is necessary.

Taking all of the evidence together, the Board finds that the 
preponderance of the evidence indicates that the Veteran 
suffers from PTSD as the result of inservice stressors of 
which his reports provide sufficient verification.  Hence, 
the criteria for service connection for PTSD have been met in 
this case and the claim must be granted.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, VA provided VCAA notice in letters sent to the Veteran 
in August 2001, February 2002, July 2007January 2009, 
February 2009, and May 2009.  VA appears to have satisfied 
its duty to assist the Veteran in substantiating his claim, 
including obtaining relevant records and providing 
examinations.  

The Board has granted the benefit sought by the Veteran - 
service connection for a disability arising from psychiatric 
disease.  As the purpose of VCAA notice and assistance is to 
substantiate a claim for VA benefits, the purpose has been 
served and it appears to the Board that if there were any 
defects in the notice or assistance provided or not provided, 
such defects amount to harmless error.  

ORDER

Service connection is granted for post traumatic stress 
disorder.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


